DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The office action is being examined in response to the application filed by the applicant on December 27, 2019.
Claims 1-3, 6, 9-11, 16, 19-20 have been amended and are hereby entered.
Claims 8 and 12 were cancelled, while claims 21 and 22 were added.
Claims 1-22 are pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive. 
The drawings amendments have been entered. Therefore, figure objections have been withdrawn due to the applicant's amendments.  However, a new figure objection in Fig. 3 has been raised.
The specification amendments have been entered. The specification objection attended by the applicant has been withdrawn according to the applicant’s explanation on pp. 14-15.
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on page 16-18, in which independent claims set 1, 19 and 20 and its pending claims recite an abstract idea (Step 1), in where the applicant argues that the “key aspect of the invention lies in its ability to simultaneously and interactively display both a job posting and a list of candidates corresponding to that job posting” and that “is not simply displaying a search result” when reciting a certain method of human activity through the use of a general computer. Thus, the enhancement and focus in the results for dynamic display to a user (recruiter) without submitting another search, is not persuasive and does not result in an improvement to the technology itself. Because the invention’s pending claims recites the presentation of an interface configuration of “having a posting section next to a candidate section” to provide “a user with enhanced functionality not simply to view results in a particular way, but to interact with those results dynamically without the performance of a new search”, as argued. However, the invention’s pending claims still recites an abstract idea in where a computer was merely used as a tool (or applying it to a generic computer) to perform an existing process and does not serve to improve technology (See MPEP § 2106.05(f)). Because these pending claims are broadly recited when claiming two areas or interface panels and its data display. Selecting the candidates to visually or “typographically emphasize” their keywords in an “employment posting”, still reads as a regular old display of data. Meaning that if the reciting steps are examined closely, the steps of “retrieving”, “generating” and “simultaneously present” the “list of candidates” associated with the recruiter’s “posting search-terms” in those interface panels, are all configured and executed by “one or more processors” from a computer. 
On the other hand, and in page 17, merely providing “a user with enhanced functionality not simply to view results in a particular way, but to interact with those results dynamically without the performance of a new search.” to “better interact with the user interface in real time to drill down on the information they are most interested in seeing with very minimal effort” for “improved means of presentation” is not an improvement. This is because there is no specific interface or structure recited in the claims that would amount to an improvement for the interface, as the functionality is broadly recited. Thus, for this alleged invention, there’s no additional elements individually or in combination (“one or more processors; a tangible computer readable medium; a profile database; search-term database; an interface, employment website and a webpage”) that can amount significantly more than the judicial exception itself and/or to the inventive concept, for it to be considered an improvement, as this claims merely amount to nothing more than an instruction to apply the abstract idea using a generic computer and does not render an abstract idea eligible (See MPEP 2106.05 (f) and Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965)). 
Also, on page 17, the applicant argues that the “claimed invention provides a highly useful mechanism for a recruiter to quickly and easily make a visual association between search results and the search input - - or more specifically as claimed, between a candidate s/he is hovering over in the list and the relevant skills or abilities that selected candidate has that are required or otherwise set forth in the job posting.” However, the independent claim does not recite that the user is “hovering over” the “list”. Therefore, this argument regarding the works of the invention is not fully reflected in the actual claim scope as the claims does not require any hovering activity, instead it only requires the broad function of having a candidate selected and visually indicate its keywords. Thus, these previous arguments are not persuasive either.

Regarding to the applicant's arguments of rejection under 35 USC § 102 and 103 for the independent claims set 1, 19 and 20 and their dependent claims 2-8 and 11-18 to be anticipated over Muhammedali (WO Pub. No. 2015175652 A1) and their dependent claims 9-10 unpatentable over Muhammedali and Buhrmann (U.S. Pub. No. 20160232160 A1) on pages 18 – 23: The applicant’s arguments regarding these amended limitation steps in the pending claims are not persuasive. However, the examiner upon consideration of the following amendment and its new limitation steps shown below, prior art was not found to explicitly teach the dual posting areas of a “employment posting” section and a “list of candidates” section, while simultaneously presenting the visualization of “typographically emphasize” keywords when a candidate is selected, and therefore, these are considered to be novel and non-obvious: 
simultaneously present to the recruiter through the website an interface a posting section next to a candidate section, wherein the posting section includes the employment posting and the candidate section includes the list of candidates; 
and typographically emphasize the one or more posting keywords where they appear within the employment posting
wherein, when the recruiter indicates a selected candidate from the list of candidates in the candidate section, the one or more processors are further configured to visually indicate the posting keywords in the posting section that appear within the candidate profile of the selected candidate without regenerating the webpage.

The closest art found was Muhammedali (WO Pub. No. 2015175652 A1) in the previous action which discloses a “Social Relation Management Apparatuses, Methods and Systems” ("SRM") that teaches the applicant’s claims of having a “profile database” that can store “candidate profiles” and their “profile keywords” to store a “search-term database” and associate each of them with the “posting keywords” when a recruiter is interacting with the “employment website”. Thus, being able to accessing a parsed “employment posting” to identify the “posting keywords” extracted by the system to retrieve the related “candidate profiles” that ultimately would be outputted as a “list of candidates” in response to them. 

However, in light of the claim amendments the examiner updated the search and found that Muhammedali didn’t teach the dual posting areas of a “employment posting” section and a “list of candidates” section, while simultaneously presenting the visualization of “typographically emphasize” keywords when a candidate is selected. Thus, the closest art found was the Sergott (U.S. Pub. No. 20190318317 A1) reference which teaches the “employment posting” and the “list of candidates” sections (refer to Fig. 2; and ¶0061), but neither alone or in combination, Muhammedali or Sergott references were able to teach the amended limitations previously mentioned in where the employment section had an expanded view of its description and simultaneously would present to the recruiter the “a posting section next to a candidate section” and “typographically emphasize the one or more posting keywords” appearing in the same interface while “visually indicat[ing] the posting keywords in the posting section that appear within the candidate profile” selected. Thus, the examiner concludes that the references fail to teach the claim invention and therefore independent claims 1, 19 and 20 and its dependent claims are allowed. 

Drawings
       The drawings filed on December 27, 2019 and its amendment in March 1, 2022 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the following reference sign(s) is not mentioned in the description: “300” from ¶0055 as seen in Fig. 3, which should be removed according to applicant’s arguments on p.14. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
Claims 1, 19 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is because the specification as originally filed fails to provide written description support for the limitation of "...without regenerating the webpage" and its functionality.  The specification, figures, and originally filed claims, do not disclose the element that has been added to the claims. The newly added limitation of “webpage” is considered to be new matter that is not supported by the specification as originally filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19 and 20 recites the limitation "…without regenerating the webpage" , in the last line, respectively. There is insufficient antecedent basis for these limitations in their respective claims as the term “webpage” is not the same as a website (i.e. a collection of web pages), as it was previously claimed. Finally, the claim language is not clear. The claimed language is also considered indefinite because the applicant is claiming a “webpage” and an “employment website” and it is not clear if there is a webpage in addition to the interface for the website and what “webpage” is being referred to because none was previously recited, including the applicant’s specifications. Therefore, the scope of what is claimed is not clear for these reasons and is considered to be indefinite. For purposes of examination, the examiner is interpreting the independent claims “webpage” as a “website page”.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1 - 20 are rejected under 35 U.S.C. 101. Firstly, it should be stated that claim 19 is being used as the most representative of the claims set 1, 19 and 20. Step 1: the claimed invention falls under statutory categories of a machine, a process and an article of manufacture. It should be noted that the applicant has specially defined the term tangible computer readable medium to exclude signals according to ¶0081 from specifications. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
accessing… the employment posting; extracting text of the employment posting; identifying one or more posting keywords by parsing the extracted text of the employment posting; retrieving one or more posting search-terms… based on the one or more posting keywords, retrieving one or more of the candidate profiles… based on the one or more posting search-terms; generating a list of candidates associated with the one or more of the candidate profiles retrieved…; simultaneously presenting to the recruiter… a posting section next to a candidate section, wherein the posting section includes the employment posting and the candidate section includes the list of candidates and  typographically emphasizing the one or more posting keywords where they appear within the employment posting wherein, when the recruiter indicating a selected candidate from the list of candidates in the candidate section, … visually indicating the posting keywords in the posting section that appear within the candidate profile of the selected candidate without regenerating…

These limitations, describe a system, a method and a tangible computer readable medium for identifying and determining a list of candidate profiles based on the candidate and the employment postings’ keywords and search terms. Thus, these limitations are directed to the abstract idea of a method of organizing human activity in the form of managing personal relationships or interactions by determining employment posts using text, keywords and candidates’ search terms to update a list of relevant candidate profiles to be presented to a recruiter for the sake of creating business connections through social networks. These limitations can also engage in commercial or legal interactions through advertising or business relations. As disclosed in the specification, this invention allows recruiters to be presented and interactively connect an employment posting with a corresponding list of candidates identified in real-time. Thus, it represents a certain method of organizing human activities by ensuring the hiring of the most qualified human resources for the sake of a business success.

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims 1, 19 and 20, as a whole, while looking for its additional elements: one or more processors; a tangible computer readable medium; a profile database; search-term database; an interface, employment website and a webpage, individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f). In addition, the abstract idea, in general is merely generally linking to the technology of data processing for commercial and/or professional purposes with content management systems and search customization and that is not functionally related to the claimed process other than a recitation to intended use or filed of use (MPEP 2106.05(h)) and amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(g)). This is indicative of the fact that the claims has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.

For dependent claim 4 the recitation of a uniform resource locator (URL) is using a network to merely receive data. It recites an additional element of receiving a uniform resource locator (URL) from the recruiter via the employment website or app. The receiving step from the processors is recited at a high level of generality (i.e. as a general means of gathering employment data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, this additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

As for dependent claim 5, it recites the additional element of a built-in widget which is merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(g)) and this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: For claims 1, 19 and 20, these claims do not include additional elements recited that are sufficient to amount to significantly more than the judicial exception due to not being more than simply instructing one to practice the abstract idea by using generically recited electronic devices and databases or the tangible computer comprising of one or more processors, as previously mentioned, to perform steps that define the abstract idea. Merely, using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

Furthermore, in dependent claim 4 and under the 2019 PEG, a conclusion that an additional element is insignificant extra‐solution activity in Step 2A should be re‐evaluated in Step 2B. Here, the receiving step with a URL was considered to be extra‐solution activity in Step 2A, and thus it is re‐evaluated in Step 2B to determine if it is more than what is well‐understood, routine, conventional activity in the field. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well‐understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible.

 Dependent claims 2-18 and 21-22  cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of: 
Claims 2 and 3 (directed to claim 2): further describes the abstract idea of the candidate profile system, its database and the candidates profile generation by parsing and extracting resumes.
Claims 4 and 5: further describes the abstract idea of the candidate profile system and recites a uniform resource locator (URL) extra‐solution activity that it is no more than what is well‐understood, routine, conventional activity in the field of collecting or receiving of data over a network (See Step 2A Prong 2) and a built-in widget which amounts to no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept (See Step 2A Prong 2 and Step 2B).
Claims 6 and 7 (directed to claim 6): further describes the abstract idea of the candidate profile system and candidates list by ranking candidate profiles and their proximity to responding posting search-terms and increase quality ranking by utilizing and identifying on one or more keywords. 
Claims 9, 10 (directed to claim 9) and 11: further describes the abstract idea of the candidate profile system and its posting section by typographically emphasizing with highlighted colors the posting keywords to categorize them by job title and skill requirements, or by type, etc. and hover the cursor over a posting keyword to temporarily highlight it to see a list of candidates containing the same posting keyword in their candidate profile without regenerating the webpage. 
Claims 13 and 14-16: further describes the abstract idea of the candidate profile system and the posting keyword pinning function in the posting section in where highlight is fixed in the first posting keyword and candidates that do not correspond to it are dynamically hidden within the candidate section. Also recruiter’s search-terms are received through a textbox and candidates list are dynamically adjusted from a freeform selection of a text’s portion, based on the additional search term which is identified, automatically converted to a new posting keyword and retrieved from the search-term database.
Claims 17 and 18: further describes the abstract idea of the candidate profile system and the candidate section structural selection of a candidate name made by a recruiter to present a candidate summary from within candidate list, determine such selection within posting section and temporarily highlight the first posting keyword within candidate profiles during selection.
Claim 21: further describes the abstract idea of the candidate profile system and the recognition of the candidate selection when a cursor is hovered over it to be selected.
Claim 22: further describes the abstract idea of the candidate profile system and typographically emphasis of the posting keywords with a bold font to visually indicate with a highlight, posting keywords in the posting section and in the selected candidate profile.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Allowable Subject Matter

Independent claims 1, 19 and 20 amendments and their new limitation steps are considered to be distinguished over the cited art. However, these are being rejected under 35 USC 101, but would be allowable subject matter over the prior art. 
The following is a statement of reasons for the indication of allowable subject matter: The prior art referenced of Muhammedali (WO Pub. No. 2015175652 A1) in the view of Sergott (U.S. Pub. No. 20190318317 A1) but neither alone or in combination, were able to teach the amended limitations previously mentioned in where the employment section had an expanded view of its description and simultaneously would present to the recruiter the “a posting section next to a candidate section” and “typographically emphasize the one or more posting keywords” appearing in the same interface while “visually indicat[ing] the posting keywords in the posting section that appear within the candidate profile” selected. 
Claims 1, 19 and 20 recite allowable subject matter over the prior art. They recite the following limitations:
simultaneously present to the recruiter through the website an interface a posting section next to a candidate section, wherein the posting section includes the employment posting and the candidate section includes the list of candidates; 
and typographically emphasize the one or more posting keywords where they appear within the employment posting
wherein, when the recruiter indicates a selected candidate from the list of candidates in the candidate section, the one or more processors are further configured to visually indicate the posting keywords in the posting section that appear within the candidate profile of the selected candidate without regenerating the webpage.

The closest prior art from the previous action of  Muhammedali (WO Pub. No. 2015175652 A1) was not found to explicitly teach the dual posting areas of a “employment posting” section and a “list of candidates” section, while simultaneously presenting the visualization of “typographically emphasize” keywords when a candidate is selected, and therefore, these are considered to be novel and non-obvious as the closest art of Sergott (U.S. Pub. No. 20190318317 A1) teaches the “employment posting” and the “list of candidates” sections (refer to Fig. 2; and ¶0061), but neither alone or in combination, Muhammedali or Sergott references were able to teach the amended limitations previously mentioned. Thus, the examiner concludes that the references fail to teach the claim invention and therefore independent claims 1, 19 and 20 and its dependent claims are allowed. 

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurzius (U.S. Pub No. 6385620 B1) is pertinent because it is “A system for automated candidate recruiting using a network includes a candidate web engine operable to communicate with the network and to present a candidate survey form to a client of the network, the candidate web engine further operable to receive candidate qualification data from the client that is entered in the form.”
Carter (U.S. Pub No. 20150006422 A1) is pertinent because it is “A computer-based system for presenting employment analysis and recommendation is disclosed using an employment matching server system, operatively coupled to a public network.”
Meier (U.S. Pub No. 20170270485 A1) is pertinent because it “provide[s] systems or methods of matching job postings and candidates. The system may be used by a recruiter to post job postings and identify suitable candidates, and the system may be used by a job-seeking candidate to post a resume and identify suitable job postings.”
Champaneira (U.S. Pub No. 20190019160 A1) is pertinent because it is a “method and system for automating some aspects of a recruiting process may be described. Such a method may operate to match résumés and job descriptions, and may initiate communications between a candidate and a recruiter once an appropriate match has been found. This may allow recruiters to focus on the highest level of vetting, and on aspects of the recruitment process such as promoting of the hiring company and salary negotiations.”
Zhang (U.S. Pub No. 20190138645 A1) is pertinent because it recognizes that “users new to the generation of a document type, may obtain copies of similar documents through web searches, requesting a copy from friends or colleagues, etc. However, there is no guarantee that the template used, or the content copied, or relied upon is fully relevant, accurate or of high quality. Further, obtaining quality example content may be time consuming.”
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687